                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CARLOS LINDSEY,

        Plaintiff,
                                                   Case No. 19-cv-70-jdp
   v.

TRACY MARTIN AND JOANNE GOVIER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                      /s/                              02/15/2019
        Peter Oppeneer, Clerk of Court                     Date
